Citation Nr: 1621968	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  09-32 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to a disability rating higher than 10 percent for a back disability hypertrophic arthritis, right sacroiliac joint.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs
(VA) Regional Office (RO) in Houston, Texas.  In January 2014, an informal conference was held with a Decision Review Officer (DRO) and in December 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A report of the informal conference and a transcript of the hearing are of record.  

In a February 2015 decision, the Board granted service connection for left lower extremity radiculopathy as secondary to the Veteran's low back disability but otherwise denied the instant claim for increase.  The Veteran appealed.  

In a December 2015 order, the Court of Appeals for Veterans' Claims (Court) upheld a joint motion of the parties and remanded the case back to the Board for action consistent with the joint motion.  

The joint motion also indicated that the portion of the Board's decision granting service-connected benefits for left lower extremity radiculopathy should not be disturbed.  

In a March 2015 decision, the RO effectuated the Board decision and granted a 10 percent rating for left lower extremity radiculopathy effective March 13, 2013 and a 20 percent rating effective from February 2014.  The Veteran has not filed a notice of disagreement with this decision.  Accordingly, the rating for left lower extremity radiculopathy is not currently on appeal before the Board.

The Board also notes that in a subsequent March 2015 decision, the Board denied service connection for right lower extremity radiculopathy.  However, given that the Veteran is already service-connected for left lower extremity radiculopathy associated with his service connected back disability based on the Board's earlier decision and given that he has more recently been diagnosed with right lower extremity radiculopathy (as explained below), the Board will also grant service connection for this disability.  

In so doing, the Board notes that the RO's denial of this disability was well-reasoned and supported, but finds it appropriate to take this action to ensure consistency in adjudication.    

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 5, 2012, the Veteran's service-connected low back disability was manifested by normal or near normal forward flexion with pain on motion and localized tenderness; combined range of motion of the thoracolumbar spine of 120 degrees or less and muscle spasm or guarding  severe enough to result in abnormal spinal contour were not shown.  

2.  From December 5, 2012, the Veteran's service connected low back disability has been manifested by forward flexion to 60 degrees or less; forward flexion to 30 degrees or less and unfavorable ankylosis have not been shown. 

3.  The Veteran is reasonably shown to have current right lower extremity radiculopathy.

CONCLUSIONS OF LAW

1.  Prior to December 5, 2012, the criteria for an evaluation in excess of 10 percent for the Veteran's low back disability were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).

2.  From December 5, 2012, the criteria for a 20 percent but no higher rating for the Veteran's low back disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).

3.  The criteria for a separate rating for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

In this case, the Veteran has claimed that his service-connected back disability is more severe than his current evaluation of 10 percent would indicate.

The Veteran's back disability has been evaluated as 10 percent disabling under Diagnostic Code 5010.

Diagnostic Code 5010 rates arthritis due to trauma using Diagnostic Code 5003 for degenerative arthritis.  Diagnostic Code 5003 notes that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

In turn, limitation of motion of the spine is rated under the General Rating Formula for Diseases and Injuries of the Spine.  Alternatively, spinal disability involving intervertebral disc syndrome can be based on Incapacitating Episodes, is such a rating results in a higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula for Diseases or Injuries of the Spine, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; when then combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; when muscle spasm, guarding, or localized tenderness does not result in either an abnormal gait or abnormal spinal contour; or when there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Turning first to orthopedic manifestations of the Veteran's disability, at a September 2008 VA spine examination, the Veteran presented with complaints of stiffness.  He reported aching, soreness, and discomfort.  Pain was rated a 5 out of 10 but he denied any incapacitation due to his disability and did not experience any functional impairment.
Examination of the thoracolumbar spine revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  The right sacro-iliac (SI) joint was tender to palpation.  Straight-leg raising on the left and right was negative and there was no ankylosis.

Range of motion testing of the spine revealed normal flexion, extension, and right and left lateral flexion.  Joint function of the spine was additionally limited by pain following repetitive use, but was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  Gait was normal.

The examiner diagnosed hypertrophic arthritis of the right SI joint.  There was objective evidence of tenderness of the right SI joint area and reduced range of motion.  The disability had a minimal effect on the Veteran's daily activities.

In a June 2009 statement, the Veteran indicated that he reported incapacitating episodes during the September 2008 VA examination.  He noted that he reported these episodes as involving numbness of the legs and inability to move after bending for a period of time (1 to 2 minutes).  He indicated that he informed the examiner that the numbness occurred at the middle of his back and radiated to the legs.  He noted that when he had these symptoms, he needed to remain still because if he were to move, he would fall.  

Private physical therapy records dated from December 5, 2012 to February 2013 reflect range of motion measurements of the lumbar spine which show forward flexion from 60 to 65 degrees, extension from 10 to 15 degrees and right and left lateral flexion from 10 to 15 degrees.  The left leg was weaker than the right.  In March 2013, the physical therapist indicated that the Veteran had progressed well and lumbar range of motion was within functional limits.

At a February 2014 VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) examination, flare-ups were reported.  Range of motion measurements revealed normal forward flexion, 10 degrees extension, 15 degrees right and left lateral flexion, normal right lateral rotation, and 25 degrees left lateral rotation with pain throughout some ranges of motion.  The combined range of motion was 215 degrees.  The Veteran was able to perform repetitive use testing with 3 repetitions with no additional limitation in range of motion of the thoracolumbar spine.  Functional loss and/or functional impairment of the thoracolumbar spine was manifested by less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing.  There was L5/S1 spinal tenderness and left lumbar paraspinal tenderness.  There was no evidence of muscle spasms or guarding.  Strength testing of the right and left hip was normal.  There was no evidence of muscle atrophy.  The examiner diagnosed the Veteran with degenerative arthritis of the spine, which impacted his ability to work due to limited standing; ambulating; and limited, pushing, pulling, and carrying.

At a June 2014 VA primary care visit, the Veteran reported that his low back pain had gotten worse in the past few months.  He noted that it was hard to stand for long periods and that he wanted to go back to physical therapy.  

At the December 2014 Board hearing, the Veteran reported that his low back disability really limited his movements.  He had difficulty bending over and it was almost impossible to lift anything.  Sometimes when he walked up the steps he had to hold on to the railing.  He noted that he was taking Tramadol for low back pain.   He indicated that generally since using a CPAP machine he slept better but he was bothered by back pain through the night and would sleep about 6 hours per night off and on.  Additionally, he reported that he was limited at his work at a flower shop in that he could no longer lift plants, wash buckets or perform similar physical tasks.  Further, he indicated that he could only walk about a block until he experienced back pain.  Additionally, if he sat for a while, he would experience pain and would have to get up to take a break.   Further, he reported that when he would have a bad day, he would have a difficult time going anywhere and that about half of his days were bad days.   

At a January 2015 examination done on behalf of VA, the Veteran reported lower back pain that had gotten worse along with numbness of the feet.  He indicated that he did experience flare-ups, which involved having difficulty walking.  Physical examination showed flexion of the lumbar spine was to 60 degrees with pain beginning at 60 degrees; extension was to 15 degrees with pain beginning at 10 degrees; right and left lateral flexion were to 10 degrees with pain beginning at 10 degrees; and left and right lateral rotation were to 10 degrees with pain beginning at 10 degrees.  The Veteran was able to perform repetitive use testing with post-test extension limited to 10 degrees and no other additional limitations of motion on repetitive use.  

The examiner found that the Veteran had functional loss in the form of less movement than normal and pain on movement.  Guarding and muscle spasm was present but it did not result in abnormal gait or abnormal spine contour.  Neurological examination showed decreased sensation in the lower leg/ankles and feet bilaterally.  The examiner indicated that the Veteran did have radicular pain and/or radiculopathy characterized by moderate intermittent pain, paresthesias and numbness in both extremities.  The examiner noted that the Veteran did have intervertebral disc syndrome and that he had not had any incapacitating episodes over the past 12 months.  The examiner noted that the impact on the Veteran's ability to work was that he had trouble standing and walking for prolonged periods and also had difficulty bending.  The examiner noted that the contributing factors to the Veteran's low back disability were pain, weakness, fatigability and/or incoordination and there was additional limitation of functional ability during flare-ups or repeated use over time.  The examiner commented that the degree of range of motion loss during pain on use or flare-ups was approximately 5 degrees in extension.  

In the December 2015 joint motion, the parties noted that the Board's February 2015 decision failed to adequately discuss the physical therapy findings from 2012 to 2013 and also failed to discuss the January 2015 examination results.  The parties concurred that the Board's decision granting service-connected benefits for left lower extremity radiculopathy should not be disturbed.  

Applying the relevant rating criteria, the Board notes that prior to December 5, 2012, a rating in excess of 10 percent for the Veteran's back disability is not warranted.  A 20 percent evaluation is assigned for forward flexion greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  The most probative evidence in this regard shows that prior to December 5, 2012, the Veteran was not actually shown to exhibit compensable limitation of motion.  In this regard, range of motion at the September 2008 VA examination was normal and there are no other findings of record prior to December 5, 2012 showing forward flexion to 60 degrees or less or a combined range of motion of 120 degrees or less or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Accordingly, prior to December 5, 2012, a schedular rating in excess of 10 percent is not warranted.  

From December 5, 2012, the Veteran has been found to have limitation of flexion to 60 degrees, both in the time frame from December 5, 2012 to February 2013 and during the January 2015 examination.  Accordingly, resolving reasonable doubt in the Veteran's favor, a 20 percent but no higher rating is warranted for the entire time frame beginning on December 5, 2012.  A schedular rating in excess of 20 percent is not warranted as the Veteran has not been shown to have flexion to 30 degrees or less or any level of spinal ankylosis.  It is important for the Veteran to understand that not all evidence supports this finding, but enough does to provide the grant of this claim with consideration of reasonable doubt. 

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).   

In this regard, at the September 2008 VA examination, the Veteran was found to have limitation of motion on repetitive use due to pain but not due to weakness, fatigue or incoordination.  Also, this finding was from a baseline of entirely normal range of motion.  In addition, the examiner concluded that overall, the Veteran's low back disability had a minimal effect on his daily activities (i.e. a finding indicative of minimal overall functional loss).   Taken together, these findings tend to indicate that the Veteran's functional loss is adequately compensated by assignment of the existing 10 percent rating.  

The Veteran did indicate in his June 2009 statement that had informed the examiner that he did have flare-ups/incapacitating episodes where he would experience numbness in the low back radiating to the legs and inability to move after bending for a period of time (1 to 2 minutes), and that when having these symptoms, he would remain still to avoid falling.  Notably, these described flare-ups pertain to both the back and the service-connected lower extremity radiculopathy, which is separately rated.  

Taking that into consideration, along with the objective findings from the September 2008 examination, the Board finds that overall this presentation during flare-up is adequately accounted for by the existing 10 percent rating for low back disability and the separate rating assigned for the left lower extremity neurological disability.  Moreover, prior to December 5, 2012, there is no other evidence of record indicating that the Veteran has a higher level of functional loss.

From December 5, 2012, the Veteran is not shown to have functional loss not accounted for by the existing 20 percent rating.  

In this regard, at the February 2014 VA examination, the Veteran was able to perform repetitive use testing with 3 repetitions with no additional limitation in range of motion of the thoracolumbar spine.  Also, during the January 2015 VA examination, the Veteran was found to have an approximate 5 degree decrease in range of motion on flare-ups or after repetitive use.  Additionally, the Veteran has reported flare-ups involving difficulty walking and on bad days and difficulty going anywhere.  The Board notes that it is clear from the evidence that the Veteran's low back disability, along with his lower extremity radiculopathy gives him difficulty with walking, bending, lifting and standing or sitting for too long and that these problems are worse when he experiences a flare-up.  It is important for him to understand that if he did not have problems, there would be no basis for the 20 percent finding. 

However, based on the objective examination findings and the Veteran's low back disability not preventing him from continuing working at the plant nursery, albeit in a more limited, less physically demanding role, the Board finds that the existing 20 percent rating (in conjunction with the separate rating of his radiculopathy) adequately accounts for his overall level of functional loss.  Accordingly from December 5, 2012 a rating in excess of 20 percent based on such loss is not warranted.  

The Board has also considered whether any higher rating could be warranted during the appeal period based on incapacitating episodes.  However, though the Veteran has generally reported experiencing such episodes, there is no indication from the record nor has he alleged that these reported episodes have involved bedrest that was prescribed by a physician.  Accordingly, based on the governing regulations, the Board does not have a basis for assigning a rating for such episodes at any time during the appeal period.   38 C.F.R. § 4.71a, Code 5243.

Although the rating assigned for the Veteran's left lower extremity neurological impairment is not on appeal, the Board notes that the January 2015 VA examiner also found that the Veteran exhibited right lower extremity radiculopathy associated with his low back disability.  Thus, this neurological pathology associated with the Veteran's low back disability is appropriately assigned a separate disability rating.  See e.g. 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The rating for this disability and the corresponding effective date will be assigned by the AOJ.  

While the Veteran stated in his August 2009 substantive appeal that he took Terazosin for bladder control, implying that this condition is related to his service-connected back disability, a November 2007 VA treatment record shows that Terazosin was prescribed for treatment of an enlarged prostate and the VA examiners have not found any evidence of bladder problems related to the back disability.  Bladder or bowel problems associated with the Veteran's spine have not been diagnosed at any point during the appeal.  Accordingly, the Board does not find that a separate rating for bladder or bowel impairment related to the Veteran's back disability is warranted.

With respect to a potential extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria contemplate all impairment resulting from the Veteran's back disability and lower extremity neurological disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaint of limited function due to symptoms, including pain, limitation of motion and numbness.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board also notes that in a recent opinion, the Federal Circuit determined that 38 C.F.R. § § 3.321(b)(1) can provide the basis for referral for extraschedular consideration based on the collective impact of multiple disabilities."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  While the Veteran is also service-connected for hearing loss, tinnitus and posttraumatic stress disorder (PTSD), he has not reported to treating medical professionals nor otherwise made any allegations, which would tend to indicate that the collective impact of his service-connected disabilities is greater than the sum of their individual impacts. Nor is there any medical evidence of record tending to indicate the presence of such a greater collective impact.  

The Board understands that in certain cases, the collective impact of a Veteran's disabilities could be greater than the sum of each individual disability's impact but in this case such a greater collective impact is not shown nor alleged.  Accordingly, extraschedular consideration based on the collective impact of the Veteran's service-connected disabilities is also not warranted.  Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015)."
Regarding the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records, pertinent VA treatment records and pertinent private treatment records have been associated with the claims file.  The Veteran was also provided with the examinations summarized above, which considered in conjunction with each other and the additional evidence of record are both adequate and sufficiently contemporaneous.  Additionally, VA has complied with the joint motion instructions to appropriately consider the private physical therapy records and the most recent January 2015 examination results.  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  There is simply no indication of additional existing evidence that is necessary for a fair adjudication of the instant claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist and the Board will proceed to issue its decision.  

ORDER

Prior to December 5, 2012, a disability rating higher than 10 percent for a back disability is denied.

From December 5, 2012, a 20 percent but no higher rating for a back disability is granted, subject to the regulations governing the payment of monetary awards.

A separate 20 percent rating is granted for right lower extremity radiculopathy.  



REMAND

In a March 2016 statement, the Veteran requested that he be considered for a TDIU rating.  He noted that in February 2015, he had suffered a heart attack and consequently, he was not employable due to his service-connected disabilities and because of his heart attack.  

The Board is sorry to learn of the Veteran's heart attack and hopes that he will be able to continue a very successful recovery.  

Regarding, the TDIU claim, under the controlling regulations, the Board is not permitted to consider the Veteran's non-service connected cardiovascular disability when determining whether he is eligible for a TDIU.  Also, there is insufficient information in the record as to whether the Veteran is unable to secure and follow a substantial gainful occupation because of his service-connected disabilities without consideration of the non-service connected cardiovascular disability.  See 38 C.F.R. § 4.16a.   

For example, the evidence indicates that up until fairly recently, he was helping his wife run a plant nursery and it is unclear whether he has continued this role.  Accordingly, a remand is required to attempt to determine his current employment status and his level of employability.  The Board is required to take jurisdiction of this TDIU claim under the ruling of Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal claim for a TDIU by submitting VA Form 21-8940.  In particular, ask him to include his work history at the nursery and whether he is still working at the nursery.  

2.  Obtain VA medical records of treatment or evaluation for the Veteran's service connected disabilities dated since December 2014.   

3.  Conduct any other necessary development, to include VA examinations or an industrial survey (if needed, but not required, by this remand), to determine whether the Veteran's combination of service-connected disabilities renders him unable to secure or follow a substantial gainful occupation.  

4.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


